 


109 HR 270 IH: To require establishment of an Office of Territorial Affairs in each Executive department and each independent establishment.
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 270 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Mrs. Christensen introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To require establishment of an Office of Territorial Affairs in each Executive department and each independent establishment. 
 
 
1.Requirement to establish Office of Territorial Affairs 
(a)RequirementThe head of each Executive department and of each independent establishment shall— 
(1)establish an Office of Territorial Affairs; and 
(2)appoint a Director of the Office of Territorial Affairs, who shall be the head of such office. 
(b)Functions of DirectorThe Director shall serve as the liaison to the territories with respect to implementation of the programs of the Executive department or independent establishment. 
(c)DefinitionsIn this section: 
(1)DirectorThe term Director means Director of the Office of Territorial Affairs of an Executive department or independent establishment appointed under this section. 
(2)Executive departmentThe term Executive department means each Executive department listed in section 101 of title 5, United States Code. 
(3)Independent establishmentThe term independent establishment has the meaning that term has under section 104 of title 5, United States Code, 
(4)TerritoriesThe term territories means Guam, the United States Virgin Islands, American Samoa, and the Commonwealth of Northern Mariana Islands. 
 
